AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case
                                                                                                                FILED
                                                                                                                SEP 2 5 2019
                                       UNITED STATES DISTRICT                               Corn T
                                                                                                          CLERK US DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA                            SOUTHERM DISTRICmtfALIFORMIA
                                                                                                       BY                  •   DEP UTY
               UNITED STATES OF AMERICA                              JUDGMENT IN Ac~ ""NAL CASE
                                  V.                                 (For Offenses Committed On or After November I, 987)

         JORGE ANTONIO PENA-GARCIA (1)                                  Case Number:         19CR3290 MMA
                aka Jorge Pena-Garcia
                                                                     Matthew Speredelozzi
                                                                     Defendant's Attorney
USM Number                        87991298
• -
THE DEFENDANT:
[:gJ pleaded guilty to count(s)          ONE OF THE INFORMATION

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                    Nature of Offense                                                                  Number(s)
8 USC 1326                         Removed Alien Found in the United States                                                 I




     The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count( s)

D      Count(s)
                  -------------- is                                         dismissed on the motion of the United States.

       Assessment : $ 100.00 WAIVED


D      NTA Assessment*: $
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
[:gJ   No fine                 •       Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                     HON. MICHAEL M. ANELLO
                                                                     UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JORGE ANTONIO PENA-GARCIA (1)                                            Judgment - Page 2 of 2
CASE NUMBER:              19CR3290 MMA

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED (55 DAYS)




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ _ A.M.                     on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       19CR3290 MMA
